STONE, Judge.
Plaintiff brought an action against defendant-bank for negligence and breach of fiduciary duties arising out of obligations to the settlor-beneficiary of a trust, which the bank allegedly assumed. Following a jury verdict for the plaintiff, the trial court entered a judgment in favor of the defendant in accordance with a motion for directed verdict. The plaintiff now appeals the trial court’s final judgment. We reverse.
The directed verdict was based on the court’s conclusions that (1) the plaintiff had ratified the defendant’s actions, (2) the *429plaintiff had released the defendant from these claims, and (3) the plaintiff had not proved damage. Upon a review of the trial record, we find sufficient evidence to refute the conclusions of the trial court and reverse the directed verdict. We recognize, however, that the appellee has raised a substantial issue, remaining unresolved, with respect to the actual amount of damages incurred.
We do affirm the additional directed verdict entered on the claim of intentional infliction of emotional distress. Additionally, the judgment for attorney’s fees and costs is reversed. We find no error as to the other evidentiary issues raised.
Upon remand, the trial court may reconsider the motion for new trial and motion for remittitur.
GARRETT and FARMER, JJ., concur.